IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00382-CV
 
Joe Vittonel, Jr.,
                                                                                    Appellant
 v.
 
BNSF Railway Company,
                                                                                    Appellee
 
 
 

From the 21st District
Court
Burleson County, Texas
Trial Court No. 25,152
 

MEMORANDUM  Opinion





 
Joe Vittonel, Jr. appeals from the trial
court’s order granting summary judgment in favor of BNSF Railway Company.  The
clerk’s record in this appeal is past due.  In a letter dated December 15,
2010, the Clerk of this Court notified Vittonel that the clerk’s record had
apparently not been filed because he had failed to pay or make arrangements to
pay the clerk’s fee for the preparation of the clerk’s record.  In the same
letter, the Clerk of this Court warned Vittonel that he must pay or make
arrangements to pay the clerk’s fee and notify this Court of the actions taken
within 21 days after the date of the letter or the appeal would be dismissed
for want of prosecution.  See Tex.
R. App. P. 37.3(b).  More than 21 days have passed, and we have not been
notified whether Vittonel paid or made arrangements to pay the clerk’s fee.
            Accordingly, this appeal is
dismissed.  Id.
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeal
dismissed
Opinion
delivered and filed January 19, 2011
[CV06]